EXHIBIT 99.8 The Novation Confirmation among the Counterparty, Citibank, N.A. and the Supplemental Interest Trustee BEAR STEARNS BEAR STEARNS FINANCIAL PRODUCTS INC. 383 MADISON AVENUE NEW YORK, NEW YORK 10179 212-272-4009 DATE: March 29, 2007 TO: Deutsche Bank National Trust Company, not in its individual capacity, but solely as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust with respect to Residential Asset Securitization Trust 2007-A5 ATTENTION: Trust Administration IN0705 TELEPHONE: 714-247-6000 FACSIMILE: 714-656-2626 TO: Citibank, N.A., New York ATTENTION: Phil Sears TELEPHONE: 212-723-1145 FACSIMILE: 212-723-8604 FROM: Derivatives Documentation TELEPHONE: 212-272-2711 FACSIMILE: 212-272-9857 RE: Novation Confirmation REFERENCE NUMBER(S): FXNEC9358, FXNEC9359, FXNEC9360, FXNEC9361 The purpose of this letter is to confirm the terms and conditions of the Novation Transactions entered into between the parties and effective from the Novation Date specified below.This Novation Confirmation constitutes a “Confirmation” as referred to in the New Agreement specified below. 1. The definitions and provisions contained in the 2ovation Definitions (the “Definitions”) and the terms and provisions of the 2000 ISDA Definitions, as published by the International Swaps and Derivatives Association, Inc. and amended from time to time, are incorporated in this Novation Confirmation.In the event of any inconsistency between (i) the Definitions, (ii) the 2efinitions and/or(iii) the Novation Agreement and this Novation Confirmation, this Novation Confirmation will govern. 2. The terms of the Novation Transaction to which this Novation Confirmation relates are as follows: Novation Trade Date: March 29, 2007 Novation Date: March 29, 2007 Novated Amount: For each Novation Transaction, as specified in the Annex attached hereto. Transferor: Citibank, N.A., New York Transferee: Deutsche Bank National Trust Company, not in its individual capacity, but solely as Supplemental Interest Trustee for Residential Asset Securitization Trust 2007-A5 Remaining Party: Bear Stearns Financial Products Inc. New Agreement (between Transferee and Remaining Party): The Master Agreement as defined in the New Confirmation Reference Number: FXNEC9358, FXNEC9359, FXNEC9360, FXNEC9361– Novation ConfirmationDeutsche Bank National Trust Company, not in its individual capacity, but solely as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust with respect to Residential Asset Securitization Trust 2007-A5 March 29, 2007 Page2 of4 3. The terms of the Old Transaction to which this Novation Confirmation relates, for identification purposes, are as follows: Trade Date of Old Transaction: For each Novation Transaction, as specified in the Annex attached hereto. Effective Date of Old Transaction: For each Novation Transaction, as specified in the Annex attached hereto. Termination Date of Old Transaction: For each Novation Transaction, as specified in the Annex attached hereto. 4. The terms of the New Transactions to which this Novation Confirmation relates shall be as specified in the NewConfirmation attached hereto as Exhibit A, Exhibit B, Exhibit C and Exhibit D. Full First Calculation Period: Applicable 5.Offices: Transferor: New York Transferee: Not Applicable Remaining Party: Not Applicable The parties confirm their acceptance to be bound by this Novation Confirmation as of the Novation Date by executing a copy of this Novation Confirmation and returning a facsimile of the fully-executed Novation Confirmation to 212-272-9857.The Transferor, by its execution of a copy of this Novation Confirmation, agrees to the terms of the Novation Confirmation as it relates to the Old Transaction.The Transferee, by its execution of a copy of this Novation Confirmation, agrees to the terms of the Novation Confirmation as it relates to the New Transaction. For inquiries regarding U.S. Transactions, please contact Derivatives Documentation by telephone at 212-272-2711.For all other inquiries please contact Derivatives Documentation by telephone at 353-1-402-6223. Reference Number: FXNEC9358, FXNEC9359, FXNEC9360, FXNEC9361– Novation ConfirmationDeutsche Bank National Trust Company, not in its individual capacity, but solely as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust with respect to Residential Asset Securitization Trust 2007-A5 March 29, 2007 Page3 of4 Bear Stearns Financial Products Inc. By: /s/ Annie Manevitz Name: Annie Manevitz Title: Authorized Signatory Date Citibank, N.A., New York By: /s/ Frank A. Licciardello Name: Frank A. Licciardello Title: Authorized Signatory Date Deutsche Bank National Trust Company, not in its individual capacity, but solely as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust with respect to Residential Asset Securitization Trust 2007-A5 By: /s/ Jennifer Hermansader Name: Jennifer Hermansader Title: Associate Date am Reference Number: FXNEC9358, FXNEC9359, FXNEC9360, FXNEC9361– Novation ConfirmationDeutsche Bank National Trust Company, not in its individual capacity, but solely as Supplemental Interest Trustee on behalf of the Supplemental Interest Trust with respect to Residential Asset Securitization Trust 2007-A5 March 29, 2007 Page4of4 Annex OldTransactionsReference No. Trade Date ofOld Transactions Effective Date of Old Transactions TerminationDate of Old Transactions Novated Amount FXNEC9358 March 26, 2007 March 29, 2007 April 25, 2009 USD 10,000,000 FXNEC9359 March 26, 2007 March 29, 2007 April 25, 2011 USD 50,000,000 FXNEC9360 March 26, 2007 March 29, 2007 October 25, 2015 USD 14,235,000 FXNEC9361 March 26, 2007 March 29, 2007 October 25, 2015 USD 88,483,000
